Opinión disidente del
Juez Asociado Sr. Santana Becerra.
En la Sala de Río Piedras del Tribunal de Distrito radL carón denuncias contra seis conductores por infracción al art. 15(6) de la Ley de Automóviles y Tránsito, Ley 279' aprobada en 5 de abril de 1946, según ha sido posteriormente enmendada. En cuatro de dichas denuncias se imputó que los acusados conducían en sectores de la Carretera Núm. 1 y de la Avenida 65 de Infantería, en “zona rural”, a veloci-dades de 60, 65, 70 y 65 millas por hora, respectivamente, estando la velocidad regulada en dichos sectores a 50 millas por hora según rótulos visibles instalados a ambos lados de la carretera por el Secretario de Obras Públicas del Estado Libre Asociado de Puerto Rico. En las otras dos denuncias *790se imputó a los acusados conducir en sectores de la Carretera .’Núm. 20 de Caguas a Guaynabo, en “zona rural”, a veloci-dades de 50 y 40 millas por hora, respectivamente, estando la velocidad regulada en dichos sitios a 25 millas por hora según ; parecidos rótulos. Todas ellas imputan la comisión del de-lito durante el mes de noviembre de 1956. Contra las de-'.nuncias se interpusieron excepciones perentorias por el fun-damento de que el Secretario de Obras Públicas no estaba .facultado para reglamentar la velocidad en la zona rural de Puerto Rico y también, que al ejercer el Secretario la facul-tad de fijar límites de velocidad venía obligado a hacerlo dentro de los límites fijados por la Ley de Automóviles y Tránsito. Solicitaron los acusados el archivo y sobresei-miento de las denuncias y que se les exonerara y absolviera de los delitos imputados. El Tribunal de Distrito declaró con lugar dichas excepciones perentorias el 27 de diciembre de 1956, sin ordenar, como veremos más adelante que no le era permitido, la formulación de nuevas denuncias.
En enero 4 de 1957 el Secretario de Justicia acudió a la Sala de San Juan del Tribunal Superior en solicitud de cer-tiorari para revisar las determinaciones del Tribunal de Dis-trito declarando con lugar las excepciones perentorias antes mencionadas, y la exoneración de los acusados. El Tribunal Superior ordenó que se elevaran ante él los autos originales para revisar los procedimientos. Algunos de los acusados solicitaron intervénción y comparecieron, e igualmente com-pareció el Juez de Distrito recurrido quien, entre otras ale-gaciones, planteó la cuestión de que sus actuaciones no eran revisables por ser sentencias definitivas. Visto el recurso, el Tribunal resolvió la cuestión en sus méritos sosteniendo al Tribunal de Distrito, sin pronunciarse sobre su facultad o poder para revisar en vista, quizás, del criterio a que llegó favorable a los acusados.
*791I

Facultad o poder del Tribunal Superior para conocer del caso en sus 'méritos

El art. 150 del Código de Enjuiciamiento Criminal (ed 1935) dispone que la excepción perentoria (demurrer) es la alegación de que, admitiendo los hechos tal como constan en la acusación, éstos no constituyen delito por el cual se pueda procesar al acusado.(1) El art. 153 dice que el acu-sado podrá poner reparos (demur) a la acusación cuando de su contenido resultare: ... (3) “no constituir delito público los hechos denunciados”. El art. 156 estatuye que tomada en consideración la excepción perentoria, el tribunal resolverá, el incidente bien admitiendo o desestimándola, y se anotará, en el acta la providencia que recayere; y el 157 que le sigue dispone que si se admitiere la excepción, esto constituirá “sen-tencia definitiva” respecto a la acusación impugnada, y ex-cluirá la formación de otro proceso por el mismo delito, a no ser que a juicio del tribunal la objeción en cuya virtud fuere admitida la excepción perentoria pudiera evitarse mediante nueva acusación, y ordenare la presentación de ésta. (2) En armonía con lo anterior, el art. 158 ordena poner en libertad al acusado, o extinguir la fianza si el tribunal no dispusiere nueva acusación o permitiere modificarla. Hemos resuelto que el tribunal debe, de manera expresa, ordenar la nueva *792■acusación. García v. Corte, 68 D.P.R. 22. Cf. Pueblo v. Calero, 68 D.P.R. 316. El art. 161 establece que cuando las objeciones mencionadas en el artículo 153 resulten de la acu-sación, sólo podrán alegarse mediante excepción perentoria, salvo que la excepción por la que se decline la jurisdicción del tribunal, (texto original dice: “objection to the jurisdiction of the court over the subject matter of the information”) o se alega que los hechos denunciados no constituyen delito publico, podrán deducirse en el juicio, cuando se niega la acusación (“under the plea of not guilty”) o después del juicio, para pedir el sobreseimiento o suspensión del fallo.
Según este artículo la excepción de que los hechos denun-ciados no constituyen delito público es también una alegación {plea) que levanta la inocencia del acusado y niega en el fondo toda responsabilidad criminal. Cf: Batalla v. Tribunal, 74 D.P.R. 289. (3)
No cabe duda que, en cuanto al Tribunal de Distrito con-cierne, hubo sentencia o disposición final de los casos favorable a los acusados exonerándolos de delito bajo la interpre-tación que de la Ley de Automóviles y Tránsito hizo el Tribunal. Considerando la naturaleza de la excepción, como cuestión de derecho no procedía que el tribunal ordenara la radicación de denuncias enmendadas, por no' tratarse de uno de aquellos reparos que podrían “evitarse” (art. 157) en una nueva denuncia. De haber estado los acusados arrestados, o bajo fianza, era mandatorio ordenar de inmediato su excarce-lación o la cancelación de aquélla (art. 158). (4)
*793El punto entonces a considerar es si la disposición final que hizo el Tribunal de Distrito favorable a los acusados es de alguna manera revisable a instancias del Estado, o si por el contrario constituyó sentencia definitiva y firme. Aun cuando-el texto en castellano del art. 158 usa el término “sentencia definitiva”, convengo y estoy de acuerdo en que ello se debe interpretar como sentencia “final” ya que si el Estado tiene; derecho a revisarla, la decisión del Tribunal de Distrito nos era “definitiva” a los efectos del art. 157. Por el contrarié,, si la actuación del Tribunal de Distrito exonerando a los acu-sados de la comisión de delito público no es revisable, hay quej *794convenir en que la sentencia era final y también definitiva y firme a los efectos de dicho artículo, y por consiguiente, habría un impedimento para que a estos acusados se les someta a juicio nuevamente bajo esas denuncias. (5) Cabe anticipar el hecho que en aquellos procesos criminales originados en las anteriores cortes de distrito, ahora Tribunal Superior, al Es-tado se le concedió, desde que se adoptó el Código en 1902, el derecho de revisar mediante apelación al Tribunal Supremo, una sentencia a favor del acusado en virtud de excepción perentoria puesta a la acusación (árt. 348 Código Enjuicia-miento Criminal). De modo que el problema se reduce a resolver si en una situación similar, el Estado disfruta del derecho a una revisión en procedimientos originados y trami-tados en las anteriores cortes municipales, hoy Tribunal de Distrito.
Antes de seguir adelante con el desenvolvimiento legisla-tivo de nuestro procedimiento en lo que a esto respecta, quizás ;sea conveniente señalar ciertas consideraciones de orden his-tórico que sirven de punto de partida al planteamiento hecho. Históricamente, bajo la ley común según se desarrolló en los .estados de la Unión no se le reconoció al Estado, ni a Estados Unidos, derecho de apelación o de revisión en forma alguna en casos criminales, aun cuando se tratara de una determina-ción de derecho que no envolvía veredicto o fallo de absolución por la prueba. En 1892 el Tribunal Supremo de Estados Unidos emitió una decisión fundamental y decisiva sobre el particular: United States v. Sanges, 144 U.S. 310. En este caso la acusación imputó a los acusados el haber perjudicado a la víctima en el goce y disfrute del derecho y privilegio, garantizádole por la Constitución y las leyes de Estados Uni-dos, de declarar contra los violadores de las leyes de rentas internas, asaltando y matando a la víctima después de ésta haber declarado ante un gran jurado en virtud de citación, y *795siendo aún testigo. Se interpuso excepción perentoria a la acusación alegándose que no existía tal derecho y privilegio así garantizado a la víctima. Sostenida la excepción peren-toria y desestimada la acusación, Estados Unidos solicit» revisión ante el Tribunal Supremo mediante recurso de error,, bajo una disposición de la Ley de la Judicatura de 1891 que concedía apelaciones o recursos de error ante el Tribunal Supremo contra decisiones de las cortes de distrito en casos, que envolvían la interpretación o la aplicación de la Consti-tución de Estados Unidos.
El primer problema que se planteó el Juez Gray hablando; por el Tribunal, en opinión que anuló por falta de jurisdicción, el recurso de error expedido, fue si tal disposición estatutaria de la ley de 1891 permitía al gobierno una revisión en casos, criminales. Después de un análisis pormenorizado de la ley-común a este respecto tal y como había sido aplicada por las; cortes de los estados con la señalada excepción de Pennsylvania, el Juez Gray concluyó que bajo la ley común ni Estados. Unidos ni los distintos Estados podían revisar un fallo criminal excepto en aquellos casos en que el derecho de revisión aparecía expresamente concedido al Estado por ley, rechazán-dose por el Tribunal Supremo la doctrina de Pennsylvania y posiblemente Maryland en el sentido de que la revisión podía invocarse por el Estado en ausencia de disposición expresa qu» se lo prohibiera. En el curso de la opinión dijo el Juez Gray después de considerar la situación en Inglaterra:
“Pero cualquiera que haya podido ser, o pueda ser, la ley de. Inglaterra sobre ese problema, está decidido por el peso abru-mador de las autoridades americanas, que el Estado no tiene-derecho a tramitar un recurso de error ante un fallo a favor del acusado en un caso criminal, excepto bajo y de conformidad con estatutos expresos, ya se hubiere emitido ese fallo por un vere-dicto de absolución, o ya por la resolución de la corte de una-cuestión de derecho.” (Énfasis adicionado.)
Más adelante:
“Pero las cortes de muchos Estados, incluyendo algunas de, gran autoridad, han negado, sobre consideraciones más amplias,, *796el derecho del Estado a tramitar un recurso de error en cualquier caso criminal que sea, aun cuando la exoneración del acusado se hiciera bajo la decisión por la corte de un punto de derecho, como en virtud de una excepción perentoria a la acusación, moción-para anular, veredicto especial o moción para la suspensión del fallo.’’ (Énfasis adicionado.)
“En muchos Estados, por cierto, incluyendo algunos de los arriba mencionados, el derecho a tramitar un recurso de error, o a interponer una apelación de la naturaleza de un recurso de error, en casos criminales, se ha concedido al Estado por ley positiva. Pero las decisiones arriba citadas demuestran conclu-yentemente que baj o la ley común según generalmente entendida y administrada en los Estados Unidos, y en ausencia de algún estatuto que expresamente conceda el derecho al Estado, un re-curso de error no puede interponerse en un caso criminal después de un fallo final a favor del acusado, ya se haya emitido dicho ¡fallo ante un veredicto de absolución, o por decisión de la corte (de una cuestión de derecho. En cualquiera de dichas actuacio-nes, habiendo sido puesto el acusado una vez en juicio y exone-rado por la corte, no ha de ser molestado otra vez por la misma causa, a menos que la Legislatura, actuando dentro de su auto-ridad constitucional, haya hecho disposición expresa paro, una revisión del fallo a instancias del gobierno.” (Énfasis adicio-nado.) (6)
Quince años después de estar en vigor la decisión de Sanges, el 2 de marzo de 1907, el Congreso aprobó la Ley de Apelaciones Criminales, 34 Stat. 1246; 7 F.C.A. Título 18, see. 682; 18 U.S.C.A. see. 682, antes, (ahora 3731), conce-diendo a Estados Unidos el derecho a un recurso de error, (apelación más tarde), directamente ante el Tribunal Supremo de la decisión o sentencia de una corte de distrito anu-lando, desestimando, o sosteniendo una excepción perentoria a la acusación o parte de la misma, cuando tal decisión o sentencia se basare en la invalidez o en la interpretación del *797estatuto que sirvió de base a la acusación. En 1942, por en-mienda al estatuto se concedió a Estados Unidos apelación ante las Cortes de Apelaciones de la decisión o sentencia de una corte de distrito en situación similar, cuando no proce-diere apelación directa al Tribunal Supremo, o sea, cuando la decisión o sentencia sosteniendo la excepción perentoria no envolvía la validez o la interpretación del estatuto. Después de la Ley de 1907 el derecho de Estados Unidos a revisión en casos criminales ha sido, como en gran parte también ya lo era y hoy lo es para los Estados, una cuestión regida por ley positiva. Pero siendo los estatutos a tal efecto en derogación de la ley común, los mismos siempre se han aplicado e inter-pretado de manera sumamente restrictiva en contra de la revisión. (7)
Expuesta la base histórica y jurisprudencial que informa el derecho del Estado a revisión en causas criminales, veamos el problema a la luz de nuestra legislación. Cuando en 1902 trasladamos aquí el procedimiento penal de California, estado en donde se siguieron estrictamente los principios antes ex-puestos, adoptamos el art. 348 de nuestro código procesal que concede al ministerio público el derecho a establecer apelación entre otras cosas “de una sentencia a favor del acusado en *798virtud de excepción perentoria puesta a la acusación.” Este artículo forma parte del Título IX que reglamenta las apela-ciones ante la Corte Suprema “en un proceso criminal origi-nado en alguna corte de distrito” [Superior] (art. 345). El art. 348 es el equivalente del 1238 de California que concedía igual apelación en casos originados en las cortes superiores de dicho Estado. En cuanto a sus tribunales inferiores a la corte superior, que en 1902 eran los juzgados (justice courts) y las cortes de policía y otras menores incluidas bajo esta denominación, California proveía en el art. 1466 de su enjui-ciamiento criminal que cualquiera de las partes podía apelar a la corte superior del condado de la sentencia de un juzgado (justice court) o de una corte de policía en iguales situaciones y por igual motivo en que una apelación podía llevarse ante la Corte Suprema,(8) extendiendo así a los procedimientos ante esas cortes inferiores, por referencia, lo dispuesto en el art. 1238 equivalente al 348 nuestro.
No trasladamos a nuestro procedimiento el art. 1466, que de haberse hecho, hubiera permitido al Estado revisar me-diante apelación ante las entonces cortes de distrito la senten-cia de una corte municipal exonerando al acusado en virtud de excepción perentoria puesta a la denuncia. Por el contra-rio, el único medio de revisión de las sentencias criminales de las cortes municipales y de paz que instituimos fue una ape-lación en forma de juicio de novo en la corte de distrito, a celebrarse ese juicio únicamente a instancia del acusado, nunca a instancia del Pueblo.(9) No obstante el precedente procesal de California bajo los arts. 1466 y 1238, el cual exis-tía también en otras localidades, y la amplia jurisdicción en lo *799criminal con que fueron investidas las cortes municipales, nuestro Legislador jamás concedió por ley revisión al Estado del fallo criminal de dichas cortes exonerando a un acusado en virtud de excepción perentoria.
Al aprobarse en 1952 la Ley de la Judicatura vigente, —Ley 11 de 24 de julio de 1952 — , desapareció el juicio de novo y cambió el sistema a uno parecido al que existía en California en 1902, y que aún existe, bajo el art. 1466. La see. 19 de dicha Ley estableció el derecho a apelar al Tribunal Superior de cualquier sentencia final del Tribunal de Distrito, a seguirse el procedimiento de apelación a tenor con las reglas promulgadas por el Tribunal Supremo. Este Tribunal pro-mulgó a partir del 15 de octubre de 1952 las Reglas de Apela-ción del Tribunal de Distrito al Tribunal Superior, y en la Regla 9 se dispuso que las mismas serían aplicables a las ape-laciones en causas criminales, excepción hecha . . . “de que sólo podrá apelar el acusado.” Nada impedía, ni aún la pro-pia Ley de la Judicatura, que las Reglas hubieran provisto al Estado una revisión ante el Tribunal Superior similar a la del art. 348 en lo aplicable, o cualquier otro tipo de revisión compatible con principios constitucionales. El Tribunal, por el contrario, conservó en pie una clara y definida política pú-blica que había imperado desde principios de siglo bajo nues-tra norma de enjuiciar.
A la luz de los principios de derecho históricos y jurispru-denciales antes expuestos y de nuestra ley positiva aplicable, debe resultar obvio que el Estado no puede obtener, valiéndose del medio aquí utilizado, una revisión del fallo o disposición final que en estos casos hizo el Tribunal de Distrito en virtud del cual los acusados quedaron exonerados. No puede obtener por medio indirecto la revisión que no sólo no le fue concedida por ley de manera directa y expresa, — Cf: United States v. Sanges, supra, y casos estatales al mismo efecto — , sino que más bien le fue vedada al disponerse por ley que en tales casos sólo el acusado podía apelar a las cortes de distrito, luego Tribunal Superior. No favorecería al Gobierno siquiera la *800posición histórica aislada que asumió Pennsylvania, porque aquí la revisión ha sido estatutariamente negada. El histo-rial de nuestra legislación positiva y sus antecedentes histó-ricos y jurisprudenciales, no dan base tampoco para concluir que cuando el Legislador originalmente, y este Tribunal luego, dispusieron que sólo el acusado podía apelar, se tenía en mente la apelación en un significado técnico procesal como medio o vehículo de revisión a diferencia de otros. Lo que se dispuso fue que el fallo final de las cortes municipales, ahora Tribunal de Distrito, no sería revisable en lo criminal excepto a instan-cia del acusado. Tampoco, a mi juicio, pudo ser la idea del Legislador a principios del siglo al negarle al Estado una apelación directa dentro del mismo proceso, que éste tuviera una revisión en forma indirecta o sustituta como la aquí uti-lizada. El texto literal de la ley de certiorari de 1904, según la histórica interpretación que dimos al mismo hasta que en 1948 se emitió la decisión de Pérez Segovia, 69 D.P.R. 4, cla-ramente no incluía de su faz una revisión de la materia aquí comprendida y el hecho de que después del fallo de Pérez el certiorari se haya convertido, —salvado el aspecto discrecio-nal de su expedición — en prácticamente una apelación o revi-sión general, Cf: Villaronga, Com. v. Tribunal de Distrito, 74 D.P.R. 331, en donde se consideró, inclusive, la suficiencia y el peso de la prueba, lejos de sostener la facultad del Tribunal Superior para conocer de este asunto la pone más en duda, ya que demuestra palpablemente que lo que pretende el Estado es obtener, por un medio indirecto, el beneficio de una apela-ción que directamente no le fue permitida.
Los casos de Pueblo v. Tribunal Superior y Somohano, Int., 79 D.P.R. 766 (1956) y Pueblo v. Tribunal de Distrito y. Colón, Int., 74 D.P.R. 838 (1953) citados por el Secretario de Justicia ante el Tribunal Superior en apoyo de la facultad de ese Tribunal para conocer de la materia no sostienen, a mi juicio, tal facultad. Ambos casos se originaron en el Tribunal Superior. En el primero se sostuvo una excepción perentoria contra la acusación a base de que los hechos denun-*801ciados no constituían delito público. Ese fallo del Juez Superior siempre fue revisable por nosotros mediante apelación, bajo el art. 348. El que lo revisáramos por certiorari, en lugar de apelación, carece de importancia porque a partir de 1952 la Ley de la Judicatura nos autorizó para revisar por certiorari cualquier resolución o sentencia del Tribunal Superior, y a partir de la enmienda a dicha Ley por la 115 de 1958, cualquier resolución. En el caso de Colón revisamos también por certiorari la sentencia de un Juez Superior archivando una acusación. El acusado alegó que dicho fallo no era ape-lable por el ministerio público bajo el art. 348. Sostuvimos nuestra facultad discrecional para revisar aun sin tomar en cuenta la Ley de la Judicatura, determinadas actuaciones del Tribunal Superior en casos criminales perjudiciales al Estado, facultad ésta que en forma más amplia unas veces y más restringida otras, ha sido sostenida por algunos tribunales estatales de última instancia. Véase, como ilustración: State v. Coleman, 190 Atl. 791 (1937) y la Monografía que sigue al mismo en 109 A.L.R. 793 — “Right of state to writ of certiorari in criminal case”. Pero esta doctrina que tiene algo de facultad “inherente” para revisar, responde racional-mente a la misión de los tribunales de última instancia de vigilar la debida impartición de justicia tanto para el acu-sado como para el Estado, y de establecer normas uniformes en la administración de la justicia criminal. (10)
Cualquiera que sea el alcance del principio aplicado en el caso de Colón en cuanto a nuestro poder para revisar por certiorari en tales situaciones, facultad que a partir de 1952 es cuestión de ley positiva, el mismo no es extensivo al Tribunal Superior, que no es un tribunal investido de jurisdicción general revisora o apelativa, y que sólo puede revisar los fallos *802finales del Tribunal de Distrito de la única manera en que se dispone por ley, en este caso, según lo estatuido en la Regla 9. (11)
Me parece, a tenor de todo lo anteriormente expuesto, que el Tribunal Superior carecía de jurisdicción sobre la materia aun cuando se acudiera a un recurso dentro de su jurisdicción original. Laudable como es el propósito del Departamento de Justicia en vista del interés público y del número de casos que pudieron quedar afectados por el fallo del Tribunal de Distrito, ello no justifica que se altere la manera de enjuiciar criminalmente estatuida por ley. Pro-bablemente este caso señala la necesidad de enmendar la Regla 9 para que en causas criminales se permita al Estado algún tipo de revisión ante el Tribunal Superior, o que se *803legisle autorizando en determinados casos tal revisión direc-tamente ante este Tribunal, según hizo el Congreso en 1907 y con parecido propósito han legislado otros estados.
Opino que debería anularse la sentencia recurrida y devolverse el caso al Tribunal Superior con instrucciones de que se declare sin jurisdicción sobre la materia o facultad para conocer y resolver este asunto en los méritos. En vista de que la mayoría del Tribunal sostiene tal facultad o juris-dicción del Tribunal Superior, lo cual me es obligatorio, a reserva de mi conclusión pasaré a exponer los fundamentos por los cuales no me es posible concurrir en los méritos.
f-H \ — I

Consideración del asunto en los méritos

Aunque el Juez Superior se planteó el problema en térmi-nos de si la Ley de Automóviles y Tránsito de 1946 según quedó enmendada en 1951 concedía o no autoridad al Secreta-rio de Obras Públicas para fijar límites de velocidad en la zona rural de los caminos de Puerto Rico, y lo resolvió expresando que su poder para fijar dichos límites de velocidad no puede ser ejercido en forma alguna con respecto a los caminos de la zona rural, tal no es la cuestión realmente envuelta. Ese fue incuestionablemente un enfoque no apropiado y desde ahora quiero dejar bien sentado que el Secretario de Obras Públicas tenía facultad en ley para reglamentar la velocidad en lugares tanto de la zona urbana como de la rural. El verdadero problema legal que se plantea es el de si los acu-sados cometieron o no delito público por el hecho en sí de conducir a las velocidades imputadas, lo cual depende a la vez de si en tales sitios, ya fueren de la zona urbana como de la zona rural, existía un límite de velocidad máximo per-misible establecido por la ley o por autoridad con poder legal para ello, cuya violación fuera castigable como delito. En vista de que el caso gira primordialmente en torno a un problema de interpretación de la ley y en él juega papel importante la intención legislativa, creo conveniente hacer *804una breve reseña histórica sobre la política pública tradi-cional prevaleciente desde principios de siglo en lo que res-pecta a castigar como delito público el hecho en sí de conducir a determinada velocidad.
Aunque por la ley de 14 de marzo de 1907 se adoptaron por primera vez disposiciones específicas sobre la velocidad de los vehículos de motor, fue con la aprobación de la Ley 75 de 13 de abril de 1916 que comenzó a regir por muchos años una norma legislativa fija en torno a la reglamentación de la velocidad de dichos vehículos. Por el art. 12(a) de esta ley se dispuso que las personas que manejaran vehículos de motor en los caminos públicos deberían en todo tiempo ejercer el debido cuidado y tomar precauciones razonables para garantizar la seguridad de vidas y propiedades, seguido esto de una serie de normas específicas a ser observadas por los conductores. En el art. 13(a) se estatuyó que “[L]a velocidad de un vehículo de motor deberá en todo tiempo regularse con el debido cuidado, tomando en cuenta el ancho, tráfico y uso del camino; y el hecho de conducir en cualquier tiempo, un vehículo de motor por un camino público a una velocidad que exceda de 48 kilómetros por hora, o dentro de la zona urbana de un municipio a una velocidad mayor de 24 kilómetros por hora, constituirá evidencia prima facie de que el vehículo era conducido sin el debido cuidadoInter-pretando esta disposición decidimos en una serie de casos que el conducir un automóvil a velocidad en exceso de las mencionadas no constituía por ese solo hecho la comisión de delito público, sino evidencia prima facie de que el vehículo era conducido sin el debido cuidado. El delito lo constituía la conducción negligente, no la infracción del límite. Pueblo v. Casanovas, 38 D.P.R. 219 (1928); Pueblo v. Rodríguez, 40 D.P.R. 11 (1929); Pueblo v. Ramos, 43 D.P.R. 71 (1932); Polo v. White Star Bus Line, Inc., 54 D.P.R. 243 (1939). Cf. Pueblo v. Rodríguez, 70 D.P.R. 23, 28 (1949). A pesar de esas decisiones la Asamblea Legislativa nunca enmendó la Ley 75 para castigar como delito público el *805hecho sólo de conducir un automóvil a determinada veloci-dad, ni para fijar a estos vehículos límites de velocidad legal-mente permisibles. No hubo cambio de legislación desde el 1916 hasta el 1940.
La Ley 140 de 6 de mayo de 1940 conocida como “Ley Uniforme para Reglamentar el Tránsito en las Carreteras”, no derogó expresamente la Ley de 1916, pero estableció en el párrafo (a) de su art. 20 una Regla Básica sobre velo-cidad de naturaleza similar a lo dispuesto en la primera parte del párrafo (a) del art. 13 de la Ley 75, sólo que en forma más pormenorizada. Se declaró delito menos grave (misdemeanor) la infracción de dicha regla básica, la cual estaba penalizada en la ley de 1916 por el art. 18. En el párrafo (b) del mismo art. 20 se establecieron límites máxi-mos de velocidad de 15, 20, 25 y 45 millas por hora en ciertos y determinados sitios y momentos, y se castigó como con-ducción temeraria, con penas más fuertes, el conducir un vehículo en exceso de dichas velocidades si al así hacerlo se ■violaba la regla básica u otra reglamentación especificada en la ley. Se observará que si bien este estatuto no siguió la regla de evidencia de la presunción prima facie de la ley de 1916, la fijación de velocidades máximas tampoco creaba per se delito público. Sólo tenía el efecto de agravar la pena si al violarse la regla básica u otras reglamentaciones de la ley, resultaba que se había conducido en exceso de las velo-cidades fijadas para cada sector.
La Ley 55 de 27 de abril de 1942 derogó expresamente la ley de 1940 y la 75 de 1916. Pero en sus arts. 10(a) y 11(a) se reenactaron, salvo dos cambios de expresión, las disposiciones contenidas en los arts. 12(a) y 13(a) de la ley de 1916. Es curioso observar que el Legislador resta-bleció estas disposiciones, que según las habíamos interpre-tado no hacían delito público el hecho en sí de correr a cual-quier velocidad, cuando en plena guerra los problemas de tránsito se agravaban y en momentos en que se construía y se abría al uso la Carretera Militar núm. 2 que como vía *806expreso, era una atracción al conductor irresponsable para conducir vertiginosamente.
La Ley 279 de 5 de abril de 1946 derogó la 55 de 1942. En el párrafo (a) de su art. 15 se reenactó idéntica norma general de conducta a la contenida en la primera parte del art. 13(a) de la Ley 75 de 1916. En el párrafo (b) del art. 15 se dispuso lo siguiente:
“Constituirá evidencia 'prima facie de que un vehículo es conducido a una velocidad irrazonable y en contra de lo dis-puesto en la letra (a) anterior, si el mismo fuere conducido a una velocidad mayor de veinticinco (25) millas por hora en una zona urbana; o a una velocidad mayor de quince (15) millas por hora al doblar una curva o intersección, donde la vista no fuere clara por un trecho de cien (100) metros hacia delante, o al pasar una zona donde hubiere escuelas públicas ubicadas; o a una velocidad mayor de cuarenticinco (45) millas por hora en los demás casos; Disponiéndose, que el Comisionado del Interior queda por la presente autorizado para establecer zonas en las carreteras públicas y fijar límites de velocidad para las mismas.”
Quedó subsistente la regla de la presunción prima facie de la ley de 1916, si bien se aumentaron los límites de 48 y 24 kilómetros de la zona rural y urbana, respectivamente, a 45 y 25 millas, y se incluyó expresamente, bajo igual regla de presunción, la velocidad de 15 millas en las intersecciones y curvas y en las zonas escolares. Se facultó al Comisionado del Interior para establecer zonas en las carreteras públicas y fijar límites de velocidad para las mismas. Aunque no es necesario interpretar el alcance de esta facultad porque no es lo que está aquí en litigio, resulta obvio que cualquier límite de velocidad dispuesto por el Comisionado menor que los fijados en la ley no podía constituir delito público per se dada la norma de la presunción que el estatuto dejó vigente; y a la inversa, cualquier velocidad autorizada por él en exceso de la fijada para cada lugar habría estado en conflicto con la presunción.
*807Llegamos así a la enmienda, en controversia, del art. 15 de la Ley 279, hecha por la Ley 156 de 26 de abril de 1951. Al párrafo (a) que contiene la norma general de conducta igual al estatuto de 1916, se le adicionó la segunda oración que formaba parte de la Regla Básica de la Ley 140 de 1940 (art. 20). El párrafo (b) se enmendó así:
“(b) Es ilegal conducir un vehículo de motor a una velo-cidad mayor de veinticinco (25) millas por hora en la zona urbana; o a una velocidad mayor de quince (15) millas por hora al doblar una curva donde la vista no fuere clara por un trecho de cien (100) metros hacia delante; o cruzar una inter-sección a una velocidad mayor de quince (15) millas por hora cuando el conductor del vehículo no pueda ver claramente los vehículos que se acerquen o puedan acercarse a dicha inter-sección dentro de un límite de cincuenta (50) metros en todas las direcciones, excepto en aquellas intersecciones en que el tránsito esté regulado por luces de tránsito en cuyo caso el conductor que tenga derecho a seguir podrá hacerlo a la velo-cidad fijada para la zona urbana; o a una velocidad mayor de quince (15) millas por hora al pasar una zona donde hubiere escuelas ubicadas. El Comisionado del Interior queda autori-zado para establecer zonas y fijar límites de velocidad para las mismas dentro de los límites fijados en esta ley; y cuando así lo haga deberá fijar letreros o avisos indicando la velocidad máxima.”
La anterior enmienda declaró ilegal por primera vez desde 1916 el conducir en exceso de determinada velocidad fijada en la propia ley, y eliminó la parte referente al límite de 45 millas “en los demás casos”. Resulta muy significativo que al abandonarse la regla de la presunción 'prima facie y declararse ilegal per se el hecho de conducir en exceso de los límites fijados en el estatuto, el legislador eliminara de la ilegalidad el límite de 45 millas que cubría la zona rural. En otras palabras, dejó en vigor la norma legislativa que había imperado desde 1916, y no quiso, una vez más, hacer un delito público el hecho en sí de correr en la zona rural en exceso de 45 millas, que eran los 48 kilómetros originales. *808Es cierto que con la enmienda de 1951 tampoco quedó en pie la presunción prima facie, pero se extendió a la zona rural una protección quizás mayor al concederse autorización al Secretario de Obras Públicas para establecer zonas — en cualquier parte — fijando límites de velocidad para las mis-mas dentro de los límites fijados en la ley. Así se armonizó la tradicional política pública con las exigencias del presente, porque con la tendencia cada vez mayor de la zona rural a perder su fisonomía propia, particularmente a lo largo de las carreteras como resultado del crecimiento urbano y de la expansión industrial, ya el problema no era tanto el de hacer distinción entre la zona rural y la urbana corno-tales zonas, sino el de afrontar adecuadamente los problemas, de tránsito en determinado sitio y lugar específico de la manera que fuere necesario. Por ejemplo, allí donde en la zona rural se reproduce una condición de tránsito similar en congestión o peligro de la zona urbana por la presencia de caseríos o fábricas o cualquier otra aglomeración, el Secretario quedó autorizado para establecer en ese sitio una zona de velocidad máxima dentro de los límites más pruden-tes dispuestos en la ley para la zona urbana. Una ilustra-ción de lo dicho la ofrecen dos de las denuncias envueltas en este caso en que tratándose de la zona rural, por alguna razón adecuada el Secretario había fijado la velocidad máxima de 25 millas señalada para la zona urbana. Tam-bién se le facultó para, aun dentro de la zona urbana, fijar límites máximos menores al de 25 millas si las circunstan-cias lo demandaren, o para que, sin tratarse de una escuela pudiera establecer velocidades como la legalmente permitida para la zona escolar como puede ocurrir en el sector donde esté ubicado un templo, un parque de recreación o cualquier otra actividad permanente donde normalmente afluyen en gran número niños y adultos. Era imposible que el Legis-lador pudiera prever, para intercalarlas, todas las impre-decibles situaciones de esta naturaleza que habrían de sur-gir y delegó en el Secretario de Obras Públicas el afron-*809tarlas según se produjeran. Para ello lo facultó para (1) establecer zonas — todas las que a su juicio se hicie-ren necesarias sin limitación alguna — ; y (2) fijarle a las mismas límites de velocidad — los que creyere más pruden-tes y adecuados — dentro de los límites fijados en la ley. Expresado de otra manera: se facultó al Secretario para establecer en cualquier parte de los caminos públicos y carre-teras de Puerto Pico cuantas zonas con límite máximo de velocidad hasta 25 millas él creyere necesario establecer, en adición a las zonas expresamente enumeradas en el estatuto. Que el vocablo “límites”, no obstante la elipsis gramatical, se refería a los “de velocidad” fijados en la ley, queda demos-trado por la disposición que sigue inmediatamente sobre la colocación de avisos indicando la velocidad así fijada por el Secretario. El término no podía referirse a la norma general para controlar la velocidad contenida en el párrafo (a) del art. 15, disposición ésta que va dirigida al conductor quien deberá regular la velocidad con debido cuidado, y no a las autoridades. Y si se concluyera que la palabra límites no guarda relación alguna con el concepto de velocidad, ¿qué límites contenidos en la ley pudo tener en mente el Legisla-dor que el Secretario debía considerar al fijarle la velocidad a las zonas que estableciera?
Según el historial de la legislación sobre tránsito y la política legislativa que imperó desde que a principios del siglo se empezó a reglamentar la materia, nunca quiso la Legislatura hacer delito público el hecho sólo de conducir a determinada velocidad, y cuando en 1951 hace de tal hecho un delito público, elimina de la ley toda referencia a límite de velocidad en la zona rural. (12)
Tan claro como del historial de la legislación y del texto literal del estatuto, se desprende la intención legislativa en el sentido expresado del informe del Presidente de la Comi-*810sión Jurídico Penal en torno al Proyecto de la Cámara 650 enmendando los arts. 13, 14 y .15 de la Ley 279 de 1946: “este proyecto tiende a enmendar la Ley 279 de 1946, o sea la Ley de Tránsito. Tiende a establecer un poco más de penalidad a aquellas personas que guían en estado de em-briaguez y, asimismo, a establecer, a fijar, que el Comisio-nado de lo Interior pueda reglamentar el tránsito en forma de determinar en qué secciones puede correrse a cierta velo-cidad, tanto en las zonas urbanas como en las zonas, rurales de Puerto Rico.” (Énfasis suplido.) Actas de la Cámara de Representantes, 1951, pág. 819. No dice el informe que el propósito era el que el Comisionado pudiera reglamentar el tránsito fijando las velocidades máximas legales a que se podría conducir en las carreteras no fijadas en la ley, sino, —a tono con el texto del Proyecto 650 — que el Comisionado determinara en qué secciones (zonas) se correría a cierta velocidad, frase ésta que sólo podía referirse a la velocidad mencionada en el proyecto que se informaba. Esta parte del informe hizo referencia igualmente a la zona urbana, lo cual habría sido innecesario ya que a la misma el propio legislador le fijó límite. El que no se facultara al Comi-sionado para establecer en forma general e indiscrimina-toria límites máximos de velocidad en la zona rural no deja-ría este sector sin reglamentación penable, porque seguía siendo delito el violar la norma general de conducta contenida en el art. 15(a) aplicable en todas partes. Cf. Pueblo v. López, 77 D.P.R. 607; Pueblo v. Negrón, 79 D.P.R. 296, y casos anteriormente citados. Por el contrario, en Pueblo v. López expresamos (pág. 623), que el hecho de que el esta-tuto [o la reglamentación] fije el máximo de velocidad a que se pueda conducir un vehículo, ello no quiere decir que se puede llevar a cualquier velocidad dentro del máximo, aunque con ello se cause la muerte [o daño]. Dicho de otra manera, que la fijación de un límite de velocidad permisible no constituye “carta blanca” —Pueblo v. López, pág. 614— que exima al conductor de no infringir la norma del debido *811cuidado del art. 15(a) por el hecho de que se mantenga dentro de ese límite.
En 24 de octubre de 1956 (13) el Secretario de Obras Públi-cas promulgó un Reglamento (1) estableciendo zonas de velo-cidad máxima en todos aquellos lugares donde así quedare indicado por avisos al efecto; (2) declarando ilegal conducir un vehículo de motor en dichas zonas a una velocidad mayor que la indicada; (3) decretando que en todas aquellas zonas rurales de las carreteras y caminos donde por ley o regla-mento otra cosa no se hubiera dispuesto sería ilegal conducir un vehículo de motor a una velocidad mayor de 40 millas por hora; y (4) disponiendo que las personas que violaren este reglamento se castigarían según lo dispuesto en el inciso (b) del art. 15 de la Ley 279 según enmendada, no según el art. 21. Es obvio que el apartado (3) declara ilegal per se el conducir en exceso de 40 millas, no en una “zona” esta-blecida por el Secretario según se le autorizó, sino allí donde ni por ley ni por reglamento se hubiese dispuesto otra cosa, delito éste que como hemos expresado antes, el propio legis-lador rehusó crear.
No obstante lo anteriormente expresado, sobre el pro-blema de interpretación aquí envuelto existe a mi juicio otra ■consideración más seria que afecta la decisión de este caso. El propio Departamento aceptó ante el Tribunal Superior “que el lenguaje del artículo 15 de la Ley de Automóviles no es un modelo de claridad”, añadiendo que donde el len-guaje del estatuto no es enteramente claro, el juzgador debe dirigirse a la intención legislativa y “al balance de las conveniencias sociales”. Asumiendo que el estatuto fuera *812ambiguo'en su letra, que a mi entender no lo era, (14) me' parece haber demostrado que no fue la intención legislativa, el declarar delito público la conducción misma en sitios de-la zona rural a velocidades en exceso de los límites fijadosen el estatuto; y por sobre el balance de las “conveniencias, sociales” rige el principio más fundamental que un estatuto» que impone castigo criminal o que da lugar a la imposición de castigo viola la garantía del debido procedimiento de ley si el mismo es ambiguo, incierto o dudoso. Tal situación de ambigüedad e incertidumbre del estatuto no permitiría, compatible con el debido procedimiento de ley, la convicción legal de un acusado. Preston v. Clements, 232 S.W.2d 85 (Ky. 1950); State v. Hines, 182 P.2d 865 (Kan. 1947); Phillips Petroleum Co. v. Anderson, 74 So.2d 544 (Fla. 1954); Little v. Young, 82 N.Y.S.2d 909 (N.Y. 1948), confirmado 87 N.E.2d 74; Chapel v. Commonwealth, 89 S.E.2d 337 (Va. 1955); State v. Gottfried, 127 N.E.2d 371 (Ohio 1955); Demers v. Peterson, 254 P.2d 213 (Or. 1953); Osius v. City of St. Clair Shores, 75 N.W.2d 25 (Mich. 1956); School District No. 39 of Washington County v. Decker, 68 N.W.2d. 354 (Neb. 1955); Borough of Oakland v. Roth, 95 A.2d 422, confirmado 100 A.2d 698; Lee v. Delmont, 36 N.W.2d 530 (Minn. 1949); State v. Gilroy, 221 P.2d 549 (Wash. 1950); South Carolina State Highway Dept. v. Harbin, 86 S.E.2d 466 (S.C. 1955); State v. Traffic Telephone Workers’ Federation, 66 A.2d 616 (N.J. 1949); Panama Refining Co. v. Ryan, 293 U.S. 388 (1935); Ver: Cyclopedia of Automobile Law and Practice (Blashfield) Vol. 1, Part 1, sec. 23, págs. 46, 51.
Aun en la relación civil el mandato nunca se amplía por interpretación, ni se presume. Gordils v. Sucrs. de Frontera, 21 D.P.R. 227; Lokpez v. Lokpez, 61 D.P.R. 618; Baquero v. Registrador, 22 D.P.R. 24. Un examen de las *813diversas disposiciones que encontramos a través de la legis-lación sobre tránsito delegando poder a la autoridad admi-nistrativa para instrumentar algún aspecto de la ley,, demuestra que la facultad siempre se concedió de manera expresa en lenguaje como para no requerir interpretación, tal como se hizo en la Ley 1 de 5 de agosto de 1957 conce-diéndole al Secretario de Obras Públicas la facultad aquí impugnada. Partiendo de la ambigüedad e incertidumbre del estatuto, toda duda debe resolverse a favor de los acu-sados como secuela ineludible de la presunción de inocencia que les garantiza nuestra Constitución, y del principio, Hon-damente arraigado en la conciencia judicial anglosajona que hemos hecho nuestro, de que los estatutos que imponen castigo criminal han de interpretarse restrictivamente a favor del ciudadano. (15) Cf: Connally v. General Construction Co., 269 U.S. 385, 70 L. ed. 322; Watkins v. United States, 354 U.S. 178; Winters v. New York, 333 U.S. 507; Lanzetta v. New Jersey, 306 U.S. 451; United States v. Weitzel, 246 U.S. 533; Herndon v. Lowry, 301 U.S. 242; Todd v. United States, 158 U.S. 278; United States v. Harris, 177 U.S. 305; United States v. Tandaric, 152 F.2d 3, cert. denegado 327 U.S. 786; Cardiff v. United States, 194 F.2d 686, confirmado *814344 U.S. 174; United States v. Alpers, 338 U.S. 680; M. Kraus & Bros., Inc., v. United States, 327 U.S. 614; veranotaciones 96 L. ed. 374, 379; 83 L. ed. 893; 97 L. ed. 203; Crawford, “Statutory Construction”, sec. 240, pág. 460; Southerland, “Statutory Construction”, Vol. 3, sec. 5604. Cf: Pippinger v. State, 34 N.E.2d 63; Lewis v. State, 247 S.W.2d 195.
A reserva del problema jurisdiccional por entender que ■el fallo del Tribunal de Distrito exonerando a los acusados de la comisión de delito público no es apelable ni revisable, soy de opinión que el hecho sólo de conducir en una zona rural a velocidad en exceso de 50 millas por hora alegado on cuatro de las denuncias, no constituía en esa fecha delito público a la luz de lo dispuesto en el art. 15 (b) de la Ley 279 de 1946 según fue enmendado por la Ley 156 de 1951, ;ya que esta disposición por sí misma no creó tal delito ni autorizó tampoco al Secretario de Obras Públicas a fijar, sin sujeción a límite alguno, tipos de velocidad permisibles ■cuya violación constituyera delito público.

 Este artículo se refiere a una acusación. Las denuncias ante el Tribunal de Distrito, antes cortes municipales, se rigen por los arts. 22, 2& y siguientes aplicables del Código de Enjuiciamiento Criminal. Pero pol-la Ley de 10 de marzo de 1904, se dispuso que “todos los procedimientos ante dichas cortes municipales deberán ser tramitados conforme a las reglas y procedimientos en práctica en las cortes de distrito. Poco después,, en mayo 28 de 1904, se aprobó otra disposición, posiblemente aclaratoria- en-cuanto a la intervención del fiscal, estatuyendo que el procedimiento para el inicio y la celebración del juicio en los juzgados municipales serían los mis-mos dispuestos por ley para causas criminales en los juzgados de paz. Cf. People v. Draper, 134 C. A. 787, 22 P.2d 604.


 E1 texto de origen (art. 1008 Cal.) dice:
“The judgment is final upon the information demurred to, and is a bar to another prosecution for the same offense.”


 Si se examinan las comparecencias de los acusados que dieron lugar al fallo del Tribunal de Distrito, las mismas constituyen una alegación (plea) de no culpabilidad, ya que en ellas los acusados niegan expresamente la facultad del Secretario de Obras Públicas para fijar el máximo de velo-cidad violado por lo cual se les procesó. El que el planteamiento envolviera una cuestión de derecho relativa a la interpretación de la ley, no le quita a sus comparecencias la condición de ser una alegación de inocencia negando responsabilidad criminal.


 Ha quedado generalmente establecido en la jurisprudencia de los estados de la Unión, la jurisdicción federal inclusive, aun sin disposiciones estatutarias como la de nuestro art. 157, que una orden, decreto, resolución *793u otra actuación del tribunal juzgador sosteniendo una excepción perentoria-, a la acusación o denuncia cuando por el propio tribunal o por ley no se-hubiere dispuesto enmienda o que se presente otra, o de alguna manera nose hubiere dejado al acusado sujeto a acción posterior para responder del delito, constituye una .sentencia o disposición final exonerándolo de respon-sabilidad criminal en lo que a dicho tribunal y dichos procedimientos res-pecta, tanto para reconocerle al Estado su derecho a una revisión cuando-tiene tal derecho, como para negarle tal revisión cuando no disfruta del. mismo. Cf: Pueblo v. Canals, 48 D.P.R. 794; Pueblo v. Fajardo, 21 D.P.R.. 451; Pueblo v. Fontana, 16 D.P.R. 656; United States v. Sanges, 144 U.S. 310; People v. Young, 31 Cal. 564, (1867); People v. Stacey, 34 Cal. 307, (1867); People v. Ah Own, 39 Cal. 604, (1870); People v. More, 68 Cal. 500, (1886), 9 Pac. 461; People v. Jordan, 65 Cal. 644, (1884), 4 Pac. 683; People v. Draper, 134 C. A. 787, (1933), 22 P.2d 604; State v. Blair, 92 Iowa 28, (1894), 60 N. W. 486; United States v. Cadarr, 24 App. D.C. 143, (1918); State v. Swope, 20 Ind. 106, (1863); State v. Leblanc, 160 La. 1053, (1926), 106 So. 87; State v. Logan, 1 Nev. 427, (1865); State v. Kruger, 34 Nev. 307, (1912), 122 Pac. 483; State v. Vaughn, 15 Okla. 187, (1918), 175 Pac. 731.
Véase, en adición, la recopilación de casos sobre particular en la Mo-nografía publicada en 92 A.L.R. 1137. Algunos casos envuelven la cues-tión procesal técnica, surgida en una que otra ocasión a la luz de dispo-siciones específicas del estatuto local, sobre si a los efectos de la finalidad es necesario una sentencia formal exonerando al acusado, o si basta la. orden, determinación o expresión del tribunal sosteniendo la excepción perentoria sin ulterior reserva. El eoncenso de opinión de las cortes ha sido-desfavorable al tecnicismo procesal, ante el hecho real y práctico que la actuación de la corte sosteniendo la excepción pone fin a favor del acusado a los procedimientos ante la misma, a menos que dichos procedimientos, como hemos apuntado antes, queden reservados. La jurisprudencia más. reciente de California sobre el particular debe considerarse a la luz de-cambios estatutarios hechos a su procedimiento por enmiendas del año-1951. Cf. People v. Alves, 315 P.2d 755.


 Conviene apuntar que aquí no están envueltos los principios clá-sicos en torno a la exposición anterior (jeopardy) de orden constitucional. 331 impedimento es meramente estatutario a tenor de lo dispuesto en el art. 157..


 De acuerdo con las decisiones estatales en que se basa la opinión, el término “recurso de error” se usa en su significado general para referirse a cualquier forma o medio de revisión no expresamente concedido por ley al Estado.


 El Tribunal Supremo Nacional ha estado muy alerta contra la confusión que frecuentemente surge en cuanto a si la corte inferior ha interpretado el estatuto, o si lo interpretado fue la acusación como nor-malmente ocurre en los casos en que se alega que ésta no expone hechos que constituyen el delito imputado o que la misma es insuficiente, en cuyo caso ha negado al gobierno revisión bajo la ley de 1907. No siempre ha sido fácil distinguir una situación de la otra, y de ahí la actitud escudriñadora del Tribunal. Véase: United States v. Wayne Pump Co., 317 U. S. 200 y la recopilación de casos sobre el particular citados en la Monografía que sigue al mismo en 87 L. ed. 191; y véase: las decisiones de casi todos los estados cubriendo más de un siglo de jurisprudencia que se reseñan en la Monografía publicada en 92 A.L.R. 1137 que sigue al caso de People v. Barber, 348 Ill. 40, 180 N. E. 633 (1932) en donde el principio de la inter-pretación en extremo restrictiva contra la revisión, de aquellos estatutos que la concedan al Estado en causas criminales, queda ampliamente ilus-trado. Aquí también hemos interpretado restrictivamente nuestro estatuto. (Art. 348 Código Enjuiciamiento Criminal) Cf: Pueblo v. Pagán, 44 D.P.R. 240; Pueblo v. Martínez, 15 D.P.R. 744; Pueblo v. Allan, 17 D.P.R. 38.


 El texto de origen disponía: “In like cases and for like cause as appeals may be taken to the Supreme Court”. Según reza el art. 1466 al presente, el derecho a apelar se confiere en el texto del propio artículo, no por referencia al 1238. 51 West’s, Anno. Cal. Codes, Penal, sec. 1466.


 Arts. 3, 29(4) (5) y 48 del Código de Enjuiciamiento Criminal; art. 2 de la Ley de 28 de mayo de 1904 concediendo apelación del fallo defi-nitivo de una corte municipal “solamente" al acusado, en la forma prescrita para las apelaciones de los juzgados de paz: (juicio de novo).


 Por lo regalar estos casos cubren situaciones en que se ha actuado sin jurisdicción o sin facultad en ley o en exceso de ellas o que sin base legal, indebidamente se ha privado al Estado de sus medios legítimos para sostener su caso. Ordinariamente no incluyen la revisión a favor del Es-tado, en ausencia de estatuto que lo permita, de actuaciones dentro del ámbito de la jurisdicción y facultad legal de los tribunales inferiores.


 No he encontrado precedente en nuestra jurisprudencia del procedi-miento aquí seguido. En las mismas circunstancias, hasta, donde he podido buscar, no lo he encontrado igual en otras jurisdicciones. El caso que más se acerca es el de State ex rel. Brown v. Brinker, 114 Wash. 47, 194 Pac. 574 (1921), en donde se sostuvo por el juez de paz una excepción perentoria a la denuncia exonerándose al acusado. A petición del Estado el Tribunal Superior expidió certiorari para revisar ese fallo y el acusado y el juez apelaron. La Corte Suprema de Washington sostuvo la procedencia del auto expedido, bajo un estatuto que autorizaba la expedición de un auto de revisión dirigido a una corte inferior cuando ésta se hubiera excedido en su jurisdicción, o para corregir cualquier procedimiento erróneo o nulo, o procedimiento que no estuviera de acuerdo con el curso de la ley común. Considerando que ese estatuto era más amplio en su alcance y aplicación que el de otros estados sobre el particular, la Corte Suprema sostuvo la revisión. Pero un año después^ en State v. Stratiner, 206 Pac. 353 (1922), la propia Corte Suprema se negó a revisar a instancia del Estado bajo el mismo estatuto, la resolución de una corte superior no apelable que suprimió como evidencia del fiscal cierto material incautado, a la luz de otro estatuto que negaba apelación al Estado en casos criminales, excepto de aquellas actuaciones expresamente incluidas en el mismo. Haciendo prevalecer este estatuto la Corte Suprema, en su opinión (206 Pac. 354), expresó: “Sos-tener que podemos revisar por certiorari lo que se nos ha prohibido revisar por apelación sería meramente soslayar (circunvent) la intención legisla-tiva. En algunas situaciones podremos revisar por certiorari asuntos que la Legislatura nos ha dejado de autorizar que revisemos por apelación, pero no debemos tener poder alguno para revisar por certiorari lo que la Legislatura ha dicho que no será revisable por apelación. En suma, la Legislatura no contempló que debemos tener poder, a instancia del Estado, para revisar tales materias como la de este caso, o por apelación, o por certiorari.” (Citas.)


 Bsto no quiere decir que bajo el art. 21 de la Ley 279 no constituya delito público la violación de cualquier límite fijado con autoridad legal por el Secretario en las zonas que estableciere.


 En Pueblo v. Pérez, 79 D.P.R. 487, resuelto en 26 de junio de 1966, comentamos (pág. 492) que no se nos había señalado por las partes ni noso-tros habíamos podido encontrar ningún reglamento del Secretario de Obras Públicas para regular en tránsito en los caminos públicos, que después de promulgado tuviere fuerza de ley; y que por lo tanto, teníamos que con-cluir que para regular el tránsito en los caminos públicos la única disposi-ción que existía desde 1951 aplicable a ese caso era la disposición genérica del art. 15(a).


 Véase discusión legislativa en torno a la Ley 1 de 5 de agosto de 1957. Diario de Sesiones, Vol. 9, (Senado), págs. 2227 a 2240; (Cámara), págs. 2288 a 2304.


 A tono con el tradicional principio, en el reciente caso de Ladner v. United States, 358 U. S. 169, decidido el 15 de diciembre de 1958, al con-cluir que la see. 254 del Título 18 U.S.C. podía leerse lo mismo en el sentido-de que un solo disparo de arma constituía un delito de ataque sin tomarse en consideración el número de funcionarios federales afectados, como en el sentido de que se habrían cometido tantos delitos de ataque como fun-cionarios afectados hubiera, el Tribunal Supremo expresó que cuando hay que escoger entre dos interpretaciones en cuanto a qué conducta el Con-greso ha hecho un delito, “es apropiado, antes de que escojamos la alterna-tiva más severa, exigir que el Congreso hubiera hablado en lenguaje que sea claro y preciso. No debemos deducir proscripción criminal de alguna ambigua inferencia. (Citas.).Cuando el Congreso deja a lo Judicial la tarea de imputar al Congreso un propósito no declarado, la ambigüedad debe resolverse en favor de la lenidad. (Citas.) .... Esta norma de lenidad significa que la Corte no interpretará un estatuto penal federal para aumentar el castigo que impone a un individuo cuando tal interpretación puede basarse no más que en una conjetura de lo que intentó-el Congreso”.